DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bernhardt et al. (US 2019/0251838) in combination with other prior arts, fail to explicitly disclose a method of performing traffic signal management for operation of autonomous vehicles, the method comprising: obtaining, at a management system, vehicle data from two or more vehicles at an intersection with one or more traffic lights, the vehicle data including vehicle location, vehicle speed, and image information or images; determining, at the management system, at least one of three types of information about the one or more traffic lights based on the vehicle data, the three types of information including a location of the one or more traffic lights, a signal phase and timing (SPaT) of the one or more traffic lights, and a lane correspondence of the one or more traffic lights, indicating which lane each of the one or more traffic lights corresponds with, based on the vehicle data from the two or more vehicles, wherein the determining the location of the one or more traffic lights includes determining a consensus between the location determined based on the two or more vehicles and additional information from one or more sources, and the determining the SPaT of the one or more traffic lights includes determining a consensus among the SPaT determined based on the two or more vehicles; and providing, by the management system, the at least one of the three types of information about the one or more traffic lights for the operation of autonomous vehicles, as amended, render the claims allowable over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.